10/13/2020

                                                                     L-2

            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 19-0372


                                        DA 19-0372


 STATE OF MONTANA,

              Plaintiff and Appellee,                              OCT 13 2020
                                                                 Bowen Greenwood
                                                               Clerk of Supreme Court
       v.                                                         Vktitita"a
 MICKEY RODNEY PAYNE,

              Defendant and Appellant.


      Counsel for Appellant Mickey Rodney Payne filed a motion and brief asking to be
allowed to withdraw from this appeal on grounds that counsel has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S.738,87 S. Ct. 1396(1967). This Court granted Payne time to respond,
but no response was filed.
      The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA,and Anders. We conclude no arguments with potential legal merit can be raised in
a direct appeal ofPayne's conviction in this case.
      Therefore,
      IT IS ORDERED that this appeal is DISMISSED.
      The Clerk is directed to provide copies ofthis Order to all counsel of record and to
Payne personally.
      DATED this 3           day of October, 2020.




                                                              Chief Justice
Justices